DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on 04/30/2020.
Claims 1-16 are currently pending and have been examined.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/841,574 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 contains the limitation “determining vaccination timing information based on the travel information and the vaccination records of the person”. A search of the provisional specification for partial term “tim” yields only one instance at [0014] which discloses that the system notifies the user of missing vaccinations prior to a trip to provide sufficient time for the user to receive the recommended vaccinations. This merely informs the user prior to travel of the recommended vaccines but does not provide “vaccination timing information”. Claim 6 contains recitation of “using at least one Claim 10 contains recitation of “identifying at least one route to the destination, the at least one route having at least one location along the route” and “receiving infectious outbreak information within a radius of the at least one location”.  A search of the specification for partial terms “rout”, “path”, and “radi” yields no results. As such, this limitation is not supported by the provisional application. Dependent claims 2-5, 7-9, 11-16 inherit the deficiencies of their respective parent claims.  A priority date of 04/30/2020 is being given for Claims 1-16. 

Claim Objections
Claim 8 is objected to for the following informality: it contains the phrase “a plurality of needed vaccination”.  Examiner is assuming this is a type-o and should read “needed vaccinations”.  Please correct or explain on the record. 


	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 
 
Claim 1 is rejected for lack of adequate written description. The claim recites functional steps for which the Applicant has not adequately described the steps in sufficient detail for one of ordinary skill in the art to conclude that the Applicant had possession of the invention.
MPEP 2161.01(I): When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. [...] If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). […]
 
Specifically, the claim recites the limitation “determining vaccination timing information based on the travel information and the vaccination records of the person”. The Applicant has provided no disclosure of how the travel information and vaccination records of the person are used to determine vaccination timing information. Any analysis and subsequent determination could potentially read on the as-claimed invention.
   A search of the specification for “timing information” yields results at [0004] which merely reiterates the claim language, and at [0021], which states “Figure 4 shows a flow diagram of an illustrative method 1000 for providing vaccination information with epidemic alert system 10. Method 1000 includes a vaccination information receiving step 1002 to receive vaccination records about a user, a travel information receiving step l 004 to receive travel information about the user including a destination of travel, intermediate locations, such as layovers, modes of transportation, departure and return dates, etc., an route identifying step 1006 to identify one or more routes to the destination including intermediate locations along the route(s),an infectious disease information step 1006 to  receive infectious outbreak information about the destination, intermediate locations, and locations within a determined radius of the destination and intermediate locations, information about other travelers to these locations from locations with current, potential, or predicated outbreaks, etc., a vaccination need and timing step 1010 to determine need and vaccination timing information based on the travel information ( e.g. proposed departure time) and the vaccination records of the user, etc., and vaccine information transmission step 1012 to transmit the vaccination information to the user, etc.” 
This is inadequate for a person of ordinary skill in the art at the time of the invention (or filing) to conclude that the Applicant had possession of the claimed invention, as Applicant has not presented an algorithm or described how they specifically are making this determination of vaccination timing information. 
The Examiner prospectively notes that this written description rejection is not based on whether one skilled in the art would know how to program a computer to perform any form of analysis and determination (i.e., an enablement rejection), but rather is directed to the Applicant’s lack of specificity as to how the analysis and/or determination is specifically performed with respect to the Applicant’s claimed invention. In this case, the Applicant's description of analysis and determination claims any and all types of analysis and 
Claims 2-5 inherit the deficiencies of their parent claim and are subsequently rejected. 

Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 (and Claim 10) contain the limitation “transmitting vaccination information to the person based on the infectious outbreak information (and the vaccination record)”. However, prior steps only involve gathering infectious outbreak information. There is no step for actually using this information and/or determining vaccination information based on the outbreak information/vaccination record.  As such, it is unclear how this limitation of transmitting vaccination information to the person based on the outbreak information can be performed.  
Dependent Claims 7-9 and 11-16 inherit the deficiencies of their respective parent claims and are subsequently rejected.  
Claim 9 contains the limitations “transmitting vaccination information to the person based on the infectious outbreak information about the intermediate location”. However, prior steps only involve gathering infectious outbreak information. There is no step for actually determining vaccination information based on the outbreak information/vaccination record.  As such, it is unclear how this limitation of transmitting vaccination information to the person based on the outbreak information at an intermediate location can be performed.  
Claim 9 contains the following limitation (emphasis Examiner) which renders the claim indefinite: “the step of using the at least a route includes using a plurality of routes to the destination to identify intermediate locations along the routes and using the plurality of routes,”. It is unclear how the underlined portion of “the plurality of routes” are being used. Examiner is 
Claim 12 contains the term “reasonably exposed” which is a relative term, which renders the claim indefinite. The term “reasonably exposed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 13 contains the term “radius of the at least one location” which renders the claim indefinite. It is unclear what a “radius” of a location entails; e.g., a radius could be city limits of a location, it could be a build’s exterior, it could be a city block around a site of an infectious outbreak, or etc. As Applicant has not defined what “radius of the at least one location” entails, it is being interpreted as any distance from the location. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a process (claims 1-16) which recite steps of obtaining vaccination information about an individual, receiving travel information for the individual, and using that information to make vaccination requirements.  
Claim 1, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind.  That is, nothing in the claim element precludes the step from practically being performed in the mind.  For example, in Claim 1, the limitation determining vaccination timing information based on the travel information and the vaccination records of the person, under its broadest reasonable interpretation, in the context of this claim encompasses a mental process of the user using information that has been collected to make a determination of when another individual should receive a vaccination (e.g., vaccination timing information).  Similarly, in Claim 6, the limitation of identifying at least one route to the destination, the at least one route having at least one location along the route, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, in the context of this claim, this limitation encompasses a mental process of the user using information received to identify a route to a destination in which the route has at least one location along the way.  Similarly, in Claim 10, the limitation using at least one route to the destination to identify at least one intermediate location along the at least one route, under its broadest reasonable interpretation in the context of this claim, involves individual using a route to a destination to identify an intermediate location along the route. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. In the instant claims, the abstract idea is directed to an individual using received information to make a decision/determination. Accordingly, the claim recites an abstract idea.  See MPEP 2106.04(a)(2). (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim 7, reciting particular aspects of using a route to a destination to identify at least one additional intermediate location, which may be performed in the mind; claim 9, reciting particular aspects of identifying intermediate locations along a route, which may be performed in the mind).  

add insignificant extra-solution activity to the abstract idea (such as recitation of receiving vaccination records about a person (Claims 1, 6, 10); receiving travel information about a person including destination (Claims 1, 6, 10); receiving infectious outbreak information about the destination (or the at least one intermediate location) (Claim 1, 6);receiving infectious outbreak information within a radius of the at least one location (Claim 10) amounts to mere data gathering, recitation of transmitting the vaccination (timing) information to the person (based on infectious outbreak information or infectious outbreak information/vaccine record (Claims 1, 6, 10) amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2, 5, 7, 9, 15, 16, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2, 9, additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to outputting information to a display, claims 3, 4, 8, 11, 12, 13, 14, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, receiving vaccination records about a person, receiving travel information, receiving infections outbreak information (Claims 1, 6, 10);  transmitting the vaccination (timing) information to the person… (Claims 1, 6, 10), e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, such as Claims 2, 5, 7, 9, 15, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
		Dependent claims 2-5, 7-9, 10-16, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to (Step 2B: No)
For the reasons stated, Claims 1-16 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zamer (US Publication 20160063215A1). 

Regarding Claim 1, Zamer discloses the following: 
receiving vaccination records about a person ([0048] “In the comparison of that health situation information to the medical profile of the user at block 108, the system provider device 202 may have determined that the user has not previously received or completed the hepatitis A vaccine, has previously received and completed the typhoid vaccine, has not previously received or completed the hepatitis B vaccine, has not purchased malaria 
receiving travel information about the person including a destination of travel ([0037] “the user device 208 of a user may include a calendar that includes the user's schedule, and the system provider device 202 may access and analyze that calendar to determine if the user is scheduled to travel to a new location away from their home location in the future (e.g., a user's calendar may include an entry “leave to Seattle”); [0045] “For example, FIG. 4 illustrates an embodiment of the travel health management application or website on the user device 300 displaying a detection and confirmation screen 400 that includes a map 402, a location indicator 404 on the map that indicates the new location (e.g., Goa, India) to which the user may be traveling to, a detection message 406 informing the user they have been detected as planning on traveling to a new location” [0050] “the user has been detected as traveling to Seattle, Wash”); 
receiving infectious outbreak information about the destination ([0050] “the user has been detected as traveling to Seattle, Wash., and in response, the system provider device 202 retrieved a plurality of health situation information from the location/treatment tracking systems 212 (e.g., scraping information for one or more local news sources in Seattle) that indicates that flu outbreak is occurring in Seattle”; [0039] “In an embodiment of block 106, the system provider device 202 uses the new location determined at block 104 to retrieve health situation information for the new location over the network 206”, where [0044] discloses that “the 
determining vaccination timing information based on the travel information and the vaccination records of the person ([0050] “the user has been detected as traveling to Seattle, Wash., and in response, the system provider device 202 retrieved a plurality of health situation information from the location/treatment tracking systems 212…In the comparison of that health situation information to the medical profile of the user at block 108, the system provider device 202 may have determined that the user has not recently received or completed flu shots for the flu (or particularly strain of flu associated with the outbreak in Seattle)”, [0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and includes a map 602, a location indicator 604 on the map that indicates the new location (e.g., Seattle, Wash.) to which the user may be traveling to, and a health situation/medical profile analysis message 606 informing the user they that a health situation (a flu outbreak) has been detected at the new location. A travel health recommendation 608 indicates the results of decision block 110 and informs the user that a flu shot is recommended at least three weeks prior to their trip”; [0053] “the system provider device may schedule out a health action that may take a period of time (e.g., a vaccination schedule that may take several weeks); [0053] “the scheduling out of a health action allows the system provider device 202 to provide a health action schedule to the user that ensures the performance of the health action prior to travel to the new location, and in many cases to ensure that the health action is performed with a lead time prior to the travel to the new location such that it is effective (or most effective)”);
and transmitting the vaccination timing information to the person ([0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and includes a map 602, a location indicator 604 on the map that indicates the new location (e.g., Seattle, Wash.) to which the user may be traveling to, and a health situation/medical profile 

Regarding Claim 3, Zamer discloses the limitations of Claim 1. Zamer further discloses wherein the vaccination information includes at least one needed vaccination of the person ([0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and includes a map 602, a location indicator 604 on the map that indicates the new location (e.g., Seattle, Wash.) to which the user may be traveling to, and a health situation/medical profile analysis message 606 informing the user they that a health situation (a flu outbreak) has been detected at the new location. A travel health recommendation 608 indicates the results of decision block 110 and informs the user that a flu shot is recommended at least three weeks prior to their trip”); see also [0048]-[0049] which provide an example of the system providing information on needed vaccinations of an individual traveling to Goa, India).

Regarding Claim 4. Zamer discloses the limitations of Claim 1. Zamer further discloses wherein the needed vaccination is a booster recommendation ([0056] provides an example of an individual needing two booster shots for hepatitis A and three booster shots for Japanese Encephalitis vaccine; [0058] “For example, FIG. 9 illustrates an embodiment of the travel health management application or website on the user device 300 displaying a travel health action reminder screen 900 that, in the illustrated embodiment, includes a pop-up window 902 that provides a travel health reminder that reminds the user that they have a scheduled health action which includes a second booster shot for a hepatitis A vaccine scheduled”). 

Regarding Claim 5, Zamer discloses the limitations of Claim 1. Zamer further discloses, further comprising a step of receiving access to a calendar of the person, the calendar including the travel information ([0037] “For example, the user device 208 of a user may include a calendar that includes the user's schedule, and the system provider device 202 may access and analyze that calendar to determine if the user is scheduled to travel to a new location away from their home location in the future (e.g., a user's calendar may include an entry “leave to Seattle”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Zamer (US Publication 20160063215A1) in view of Li (US Publication US20180310890A1).

Regarding Claim 2, Zamer discloses the limitations of Claim 1. Zamer further discloses 
transmitting vaccination information to the person based on the at least one intermediate location and the vaccination records of the person (0050] “the user has been detected as traveling to Seattle, Wash., and in response, the system provider device 202 retrieved a plurality of health situation information from the location/treatment tracking systems 212…In the comparison of that health situation information to the medical profile of the user at block 108, the system provider device 202 may have determined that the user has not recently received or completed flu shots for the flu (or particularly strain of flu 
Zamer teaches transmitting vaccination information to the person based on their destination and vaccination records, but does not explicitly teach that the destination is an “intermediate location”. Li teaches checking for disease information in a destination and waypoints (intermediate locations). The prior art differs of Zamer from the claim only by the substitution of the “waypoints” (intermediate locations en route to a destination; see Li at [0173]) of Li. The substituted components were known at the time the invention was effectively filed. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)
 Zamer does not explicitly disclose the following, but Li, which is directed to monitoring and assessing an individual’s risk of contracting a disease which may be based on travel destination, teaches the following: 
wherein the travel information contains at least one intermediate location along a route to the destination ([0033] “the present disclosure involves providing a user with an assessment of a risk of contracting at least one disease while travelling”; [0034] “the present disclosure involves a method for providing a user with an assessment of a risk of contracting at least one disease, comprising: (a) receiving, over a network, a search query of a user, which search query includes information related to a destination, and optionally one or more waypoints”; where [0173] teaches “The term “waypoint”, as used herein, refers to transient 
further comprising steps of receiving infectious outbreak information about the at least one intermediate location ([0034] “(a) receiving, over a network, a search query of a user, which search query includes information related to a destination, and optionally one or more waypoints; (b) processing, with the aid of a computer processor, the search query to identify one or more geographic location tags associated with the destination and optionally the one or more waypoints for searching in a disease database, wherein the disease database comprises disease progression information that is indicative of a progression or regression of the at least one disease in one or more geographic locations, including the destination); “disease progression information indicative of disease a progression” reads on “infectious outbreak information”; [0173] teaches “The term “waypoint”, as used herein, refers to transient destinations where a passenger may stop over before moving to the next or final destination” – e.g., an intermediate location along a route to the destination;
	Zamer teaches a system and method of receiving an individual’s vaccination records and travel information including destination, receives infectious outbreak information about the destination, determines vaccination timing based on the travel information and the vaccination records of the person, and transmits the vaccination timing information to the person. Zamer does not explicitly teach that the travel information contains at least one intermediate location and that the system further receives infectious outbreak information about the intermediate location, but Li teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Zamer to also include information about intermediate location(s) the individual will travel to and outbreak information about the intermediate location(s), with the motivation of providing the user with suggested preventative 

Regarding Claim 6, Zamer discloses the following: 
receiving vaccination records about a person ([0048] “In the comparison of that health situation information to the medical profile of the user at block 108, the system provider device 202 may have determined that the user has not previously received or completed the hepatitis A vaccine, has previously received and completed the typhoid vaccine, has not previously received or completed the hepatitis B vaccine, has not purchased malaria medication, has not previously received or completed the Japanese Encephalitis vaccine, and has previously received and completed the rabies vaccine. In different embodiments, the system provider device may be able to determine whether previously received vaccines are up to date, complete, or otherwise have been performed such that they satisfy the medical requirements for the health situations determined at block 106”; where [0028] discloses that compiling a user’s medical profile may include drop-down menu for a plurality of immunizations the user may have received along with the ability to provide a date the immunization was received – reads on “vaccination records”);
receiving travel information about the person including a destination of travel ([0037] “the user device 208 of a user may include a calendar that includes the user's schedule, and the system provider device 202 may access and analyze that calendar to determine if the user is scheduled to travel to a new location away from their home location in the future (e.g., a user's calendar may include an entry “leave to Seattle”); [0045] “For example, FIG. 4 illustrates an embodiment of the travel health management application or website on the user device 300 displaying a detection and confirmation screen 400 that includes a map 402, a location indicator 404 on the map that indicates the new location (e.g., Goa, India) to which the user may be traveling to, a detection message 406 informing the user they have been detected 
transmitting vaccination information to the person based on the infectious outbreak information ([0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and includes a map 602, a location indicator 604 on the map that indicates the new location (e.g., Seattle, Wash.) to which the user may be traveling to, and a health situation/medical profile analysis message 606 informing the user they that a health situation (a flu outbreak) has been detected at the new location. A travel health recommendation 608 indicates the results of decision block 110 and informs the user that a flu shot is recommended at least three weeks prior to their trip”);
 Zamer does not explicitly disclose the following, but Li, which is directed to monitoring and assessing an individual’s risk of contracting a disease which may be based on travel destination, teaches the following: 
using at least one route to the destination to identify at least one intermediate location along the at least one route (see [0254]-[0256]; Specifically, [0255] provides an example of using a route Beijing to Serengeti (destination) and identifies Abu Dhabi and Dar es Salaam as intermediate locations along the route  (“waypoints” reads on “intermediate location” as taught at [0173]). 
receiving infectious outbreak information about the at least one intermediate location ([0034] “(a) receiving, over a network, a search query of a user, which search query includes information related to a destination, and optionally one or more waypoints; (b) processing, with the aid of a computer processor, the search query to identify one or more geographic location tags associated with the destination and optionally the one or more waypoints for searching in a disease database, wherein the disease database comprises disease progression information that is indicative of a progression or regression of the at least one disease in one or more geographic locations, including the destination); “disease 
	Zamer teaches a system and method of receiving an individual’s vaccination records and travel information including destination, receives infectious outbreak information about the destination, determines vaccination timing based on the travel information and the vaccination records of the person, and transmits the vaccination timing information to the person. Zamer does not explicitly teach that the travel information contains at least one intermediate location and that the system further receives infectious outbreak information about the intermediate location, but Li teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Zamer to also include information about intermediate location(s) the individual will travel to and outbreak information about the intermediate location(s), with the motivation of providing the user with suggested preventative measures that reduce the rate of progression of the disease in the particular location, such as seeking immunization against the disease (Li at [0102]). 

Regarding Claim 7, Zamer/Li teach the limitations of Claim 6. Zamer further discloses: 
receiving decision information from the person based on the vaccination information transmitted to the person ([0049] “the travel health status screen 500 is provided following blocks 112 and 114 of the method 100 and includes a map 502, a location indicator 504 on the map that indicates the new location (e.g., Goa, India) to which the user may be traveling to, and a health situation/medical profile analysis message 506 informing the user that their travel health status has been determined with regards to the current health situations determined at the new location. A status listing 508 may indicate a of the status listing. In addition, a status column 508 b in the status listing 508 informs the user that they have performed all the necessary health actions (i.e., received vaccinations in this case) for typhoid and rabies, but need to perform health actions (i.e., get vaccinations and medication) for hepatitis A, hepatitis B, malaria, and Japanese Encephalitis. In some embodiments, the user may be able to correct the information in the status column 508 b by reporting updated status information to the system provider device 202 (e.g., by selecting the “malaria” indicator in the disease column 508 a or the “needs meds” indicator in the status column 508 b and indicating that the user has malaria medication in their possession”; Examiner notes that to the extent Applicant has described “decision information”  as including “provide updated vaccination records” (at para. [0022] of specification), the applied portion of Zamer of a user correcting information by reporting updated status information about having malaria medication in their possession, meets the claim language; Further, Zamer at [0056]-[0057] teaches a “health status update screen” which may perform actions such as reminding a user of they require booster shots and be updated by the user when the booster shots have been received), and
Zamer does not disclose, but Li further teaches: 
using the at least one route to the destination to identify at least one additional intermediate location along at least one additional route based on the decision information and infectious outbreak information about the at least one additional intermediate location (see para. [0220], specifically, “The method may comprise receiving, over a network, a search query of a user, which search query includes information related to a starting point and a destination selected by the user. The search query may be processed with the aid of a computer processor and a travel cost data structure to (i) identify a route leading  The method may further comprise using each waypoint of the plurality of waypoints to search a disease database comprising disease progression information that is indicative of a progression or regression of the at least one disease in one or more geographic locations to identify the at least one disease and the disease progression information associated with the waypoint of the plurality of waypoints. The method may further comprise based on the disease progression information identified in (c), (i) determining a risk of contracting the at least one disease… The method may further comprise repeating the aforesaid steps as necessary, to generate an optimum route, wherein the optimum route that reduces the risk of contracting the at least one disease”; a user selecting a destination reads on “decision information” per instant Specification). 
Zamer teaches receiving decision information based on the transmitted vaccination information, but does not teach that it is used in the particular way in the above limitation.  Li does teach using the route to the destination to identify an additional waypoint along an additional route based on infectious outbreak information about the additional waypoint (intermediate location). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Zamer/Li to use the route to destination to identify an additional intermediate location along an additional route based on outbreak information, with the motivation of providing the user with suggested preventative measures that reduce the rate of progression of the disease in the particular location, such as avoiding a particular geographic location (Li at [0102]). 
	
Regarding Claim 8, Zamer/Li teach the limitations of Claim 6.  Zamer further teaches wherein the vaccination information includes a plurality of needed vaccinations of the person based on infectious outbreak information about the destination and the infectious outbreak information about the at least one intermediate location ([0049] “the travel health status screen 500 is provided following blocks 112 and 114 of the method 100 and includes a map 502, a location indicator 504 on the map that indicates the new location (e.g., Goa, India) to which the user may be traveling to, and a health situation/medical profile analysis message 506 informing the user that their travel health status has been determined with regards to the current health situations determined at the new location. A status listing 508 may indicate the results of decision block 110 and includes the reporting at block 112 and travel health recommendations at block 114. As such, the user is informed that hepatitis A, typhoid, hepatitis B, malaria, Japanese Encephalitis, and rabies are health situations in the new location that are of concern in a disease column 508 a of the status listing. In addition, a status column 508 b in the status listing 508 informs the user that they have performed all the necessary health actions (i.e., received vaccinations in this case) for typhoid and rabies, but need to perform health actions (i.e., get vaccinations and medication) for hepatitis A, hepatitis B, malaria, and Japanese Encephalitis”). 
Zamer teaches transmitting vaccination information that includes a plurality of needed vaccinations based on infectious outbreak information about the destination, but does not explicitly teach doing so for an “intermediate location”. Li teaches checking for disease information both in a destination and waypoints (intermediate locations) and suggesting preventive measures such as immunization, but does not explicitly teach that this encompasses a “plurality of needed vaccinations”. The prior art differs of Zamer from the claim only by the substitution of the “intermediate location” of Li (See [0173], “waypoint”). The substituted components were known at the time the invention was effectively filed. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)

Regarding Claim 9, Zamer/Li teach the limitations of Claim 6. Zamer further discloses 
the step of transmitting the vaccination information to the person is based on the infectious outbreak information about the intermediate locations ([0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and includes a map 602, a location indicator 604 on the map that indicates the new location (e.g., Seattle, Wash.) to which the user may be traveling to, and a health situation/medical profile analysis message 606 informing the user they that a health situation (a flu outbreak) has been detected at the new location. A travel health recommendation 608 indicates the results of decision block 110 and informs the user that a flu shot is recommended at least three weeks prior to their trip”).
Zamer teaches transmitting vaccination information based on infectious outbreak information about a destination, but does not explicitly teach transmitting vaccination information for an “intermediate location”. Li teaches checking for disease information both in a destination and waypoints (intermediate locations) and providing suggested preventive measures such as seeking immunization against the disease.  The prior art differs of Zamer from the claim only by the substitution of the “intermediate location” of Li (See [0173], “waypoint”) for the “destination” of Zamer. The substituted components were known at the time the invention was effectively filed. The technical ability existed to substitute the components as claimed and the result of the substitution is predictable. (KSR Rationale B)
 Zamer does not explicitly disclose the following, but Li, which is directed to monitoring and assessing an individual’s risk of contracting a disease which may be based on travel destination, teaches the following:
the step of using the at least a route includes using a plurality of routes to the destination to identify intermediate locations along the routes and using the plurality of routes (see [0254]-[0256] which teaches identifying a route from Beijing to Serengeti; a route is 
the step of receiving the infectious outbreak information includes receiving infectious outbreak information about intermediate locations ([0255], “The computer processor then uses the three waypoints to search the disease database and identifies “Dar es Salaam, Tanzania” as associated with disease progression information regarding Zika virus endemic. Based on the disease progression information, the computer processor determines that there is a high prevalence of Zika virus endemic in Dar es Salaam, Tanzania recently” and [0256] “The computer processor then uses the four waypoints to search the disease database and identifies “Nairobi, Kenya” as associated with disease progression information regarding AIDS”), and
Zamer teaches a system and method of receiving an individual’s vaccination records and travel information including destination, receives infectious outbreak information about the destination, determines vaccination timing based on the travel information and the vaccination records of the person, and transmits the vaccination timing information to the person. Zamer does not explicitly teach that the travel information contains at least one intermediate location and that the system further receives infectious outbreak information about the intermediate location, but Li teaches these limitations. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Zamer/Li with these teachings of Li, to identify intermediate locations along the routes and receive outbreak information about the intermediate locations, with the motivation of providing a user with information and suggested preventive measures to reduce progression of the disease, such as seeking immunization against the disease (Li [0182]). 

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zamer (US Publication 20160063215A1) in view of Li (US Publication 20180310890A1), further in view of Shpits et. al. (US Publication 20150100330A1). 

Regarding Claim 10, Zamer discloses the following: 
receiving vaccination records about a person ([0048] “In the comparison of that health situation information to the medical profile of the user at block 108, the system provider device 202 may have determined that the user has not previously received or completed the hepatitis A vaccine, has previously received and completed the typhoid vaccine, has not previously received or completed the hepatitis B vaccine, has not purchased malaria medication, has not previously received or completed the Japanese Encephalitis vaccine, and has previously received and completed the rabies vaccine. In different embodiments, the system provider device may be able to determine whether previously received vaccines are up to date, complete, or otherwise have been performed such that they satisfy the medical requirements for the health situations determined at block 106”; where [0028] discloses that compiling a user’s medical profile may include drop-down menu for a plurality of immunizations the user may have received along with the ability to provide a date the immunization was received – reads on “vaccination records”);
receiving travel information about the person including a destination ([0037] “the user device 208 of a user may include a calendar that includes the user's schedule, and the system provider device 202 may access and analyze that calendar to determine if the user is scheduled to travel to a new location away from their home location in the future (e.g., a user's calendar may include an entry “leave to Seattle”); [0045] “For example, FIG. 4 illustrates an embodiment of the travel health management application or website on the user device 300 displaying a detection and confirmation screen 400 that includes a map 402, a location indicator 404 on the map that indicates the new location (e.g., Goa, India) to which the 
transmitting vaccination information to the person based on the infectious outbreak information and the vaccination record (0050] “the user has been detected as traveling to Seattle, Wash., and in response, the system provider device 202 retrieved a plurality of health situation information from the location/treatment tracking systems 212…In the comparison of that health situation information to the medical profile of the user at block 108, the system provider device 202 may have determined that the user has not recently received or completed flu shots for the flu (or particularly strain of flu associated with the outbreak in Seattle)”; [0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and includes a map 602, a location indicator 604 on the map that indicates the new location (e.g., Seattle, Wash.) to which the user may be traveling to, and a health situation/medical profile analysis message 606 informing the user they that a health situation (a flu outbreak) has been detected at the new location. A travel health recommendation 608 indicates the results of decision block 110 and informs the user that a flu shot is recommended at least three weeks prior to their trip”). 
 Zamer does not explicitly disclose the following, but Li, which is directed to monitoring and assessing an individual’s risk of contracting a disease which may be based on travel destination, teaches the following: 
identifying at least one route to the destination, the at least one route having at least one location along the route (see [0254]-[0256]; Specifically, [0255] provides an example of using a route Beijing to Serengeti (destination) and identifies Abu Dhabi and Dar es Salaam as intermediate locations along the route  (“waypoints” reads on “intermediate location” as taught at [0173]). 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Zamer to also include information about intermediate location(s) the individual will travel to and outbreak information about the intermediate location(s), with the motivation of providing the user with suggested preventative measures that reduce the rate of progression of the disease in the particular location, such as seeking immunization against the disease (Li at [0102]).  
	Zamer/Li do not teach the following, but Shpits, which is directed to a method of identifying infectious sites and detecting disease outbreaks, teaches the following: 
receiving infectious outbreak information within a radius of the at least one location ([0017] “the method includes the server (a) sending a notification to each one or more other persons who, based on the respective location log for each one or more other persons, is at risk of visiting a said infectious site…(b) revising one or more parameters of the infectious site based on the second health report, where the parameters of an infectious site include a space boundary, a time boundary and a threat level associated with the infectious site”, where [0055] teaches “space boundaries” of an infectious site are the precise physical bounds of the infectious site as defined by actual location coordinates in any reference system” – space boundary reads on “radius”; [0040] “In one embodiment, potentially affected users may also include those users who are at risk of visiting, in the near future, a location determined by the system to be infectious or hazardous. The system may identify such at-risk users based on those users' predicted immediate travel path”). 

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zamer/Li to also include outbreak information within a radius of the location, with the motivation of alerting individuals who may be exposed or at risk of being exposed to an a disease outbreak (Shpits at [0008]). 

Regarding Claim 11, Zamer/Li/Shpits teach the limitations of Claim 10.  Shpits further teaches, wherein infectious outbreak information includes a distance between the location and a place associated with the infectious outbreak information ([0075] “Hazard map 106 may initially display a map view 304 of area hazards…Map view 304 may display a list of detected hazards and distance to each hazard from the user's present location. Map view 304 may display a geographical map of the user's vicinity or larger geographical territory, region, or continent with areas of detected disease outbreaks indicated by colors or shading which may represent for example disease type or number of incidents detected, but any other relevant information may be represented as well. List view 306 may display a list of detected hazards and distance to each hazard from the user's present location”).
Shpits teaches infectious outbreak information that includes a distance between the user’s current location and a place associated with infectious outbreak information, but does not teach the distance between a location on the user’s route and the place associated with infections outbreak information.  Li does teach receiving infectious outbreak information at a waypoint to a destination.  The prior art of Shpits differs from the claim by the substitution of the 
Zamer/Li/Shpits teach a system and method of receiving an individual’s vaccination records and travel information including destination and/or intermediate location, receives infectious outbreak information within a radius of those locations, and transmits the vaccination information to the person. Zamer/Li do not teach that the infectious outbreak information includes a distance between the location and a place associated with the infectious outbreak information, but Shpits does teach a distance between a user’s location and the place associated with the infectious outbreak. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Zamer/Li/Shpits with these teachings of Shpits, to inform a user about the distance between the location and area associated with the outbreak, with the motivation of alerting individuals who may be exposed or at risk of being exposed to an a disease outbreak (Shpits at [0008]). 

Regarding Claim 12, Zamer/Li/Shpits teach the limitations of Claim 10.  Shpits further teaches wherein the radius is based on where the person might be reasonably exposed to an infectious outbreak ([0017] “the method includes the server (a) sending a notification to each one or more other persons who, based on the respective location log for each one or more other persons, is at risk of visiting a said infectious site, where each notification includes a request to submit a respective second health report, the second health report including at least respective symptoms for the one or more other persons, and the server receiving the second health report; (b) revising one or more parameters of the infectious site based on the second health report, where the parameters of an infectious site include a space boundary, a time boundary and a threat level associated with the infectious site, and upon revising one or more 
Zamer/Li/Shpits teach a system and method of receiving an individual’s vaccination records and travel information including destination and/or intermediate location, receives infectious outbreak information within a radius of those locations, and transmits the vaccination information to the person, but do not explicitly teach that the radius is based on where the person might be reasonably exposed to an infectious outbreak. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zamer/Li/Shpits with these teachings of Shpits, to base the radius on where the person may be reasonably exposed to an outbreak, with the motivation of alerting individuals who may be exposed or at risk of being exposed to an a disease outbreak (Shpits at [0008]). 

Regarding Claim 13, Zamer/Li/Shpits teach the limitations of Claim 10.  Zamer further teaches Shpits further teaches The method of claim 10, wherein the vaccination information is based on […a location…] ([0050] “the user has been detected as traveling to Seattle, Wash., and in response, the system provider device 202 retrieved a plurality of health situation information from the location/treatment tracking systems 212…In the comparison of that health situation information to the medical profile of the user at block 108, the system provider device 202 may have determined that the user has not recently received or completed flu shots for the flu (or particularly strain of flu associated with the outbreak in Seattle)”, [0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and 
Zamer/Li do not explicitly teach the following, but Shpits does teach: 
[…an estimated infection radius overlapping with radius of the at least one location…] ([0017] “the method includes the server (a) sending a notification to each one or more other persons who…is at risk of visiting a said infectious site, where each notification includes a request to submit a respective second health report, the second health report including at least respective symptoms for the one or more other persons, and the server receiving the second health report; (b) revising one or more parameters of the infectious site based on the second health report, where the parameters of an infectious site include a space boundary, a time boundary and a threat level associated with the infectious site” where [0055] teaches “space boundaries” of an infectious site are the precise physical bounds of the infectious site as defined by actual location coordinates in any reference system” – e.g., “infection radius”; [0055] “A “threat level” may be expressed as a constant or as a probability of infecting a person at varying distances from the infectious site” – [0017] and [0055] taken together read on an estimated infection radius overlapping with a location on individual’s route).   
Zamer/Li/Shpits teach a system and method of receiving an individual’s vaccination records and travel information including destination and/or intermediate location, receives infectious outbreak information within a radius of those locations, and transmits the vaccination information to the person based on outbreak information and vaccination record, but do not explicitly teach that the vaccination information is based on estimated infection radius and 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zamer/Li/Shpits with these teachings of Shpits, to use outbreak radius and location of where the person may be reasonably exposed to an outbreak, with the motivation of alerting individuals who may be exposed or at risk of being exposed to an a disease outbreak (Shpits at [0008]). 

Regarding Claim 14, Zamer/Li/Shpits teach the limitations of Claim 10.  Zamer further teaches wherein the vaccination information includes at least one needed vaccination of the person ([0051] “the travel health recommendation screen 600 is provided following block 114 of the method 100 and includes a map 602, a location indicator 604 on the map that indicates the new location (e.g., Seattle, Wash.) to which the user may be traveling to, and a health situation/medical profile analysis message 606 informing the user they that a health situation (a flu outbreak) has been detected at the new location. A travel health recommendation 608 indicates the results of decision block 110 and informs the user that a flu shot is recommended at least three weeks prior to their trip”); see also [0048]-[0049] which provide an example of the system providing information on needed vaccinations of an individual traveling to Goa, India). 

Regarding Claim 15, Zamer/Li/Shpits teach the limitations of Claim 10.  Zamer further teaches   further comprising a step of transmitting at least one vaccination timing information to the person based on the travel information and the vaccination records of the person ([0050] “the user has been detected as traveling to Seattle, Wash., and in response, the system provider device 202 retrieved a plurality of health situation information from the location/treatment tracking systems 212…In the comparison of that health situation information . 

Claim 16 is are rejected under 35 U.S.C. 103 as being unpatentable over Zamer (US Publication 20160063215A1) in view of Li (US Publication 20180310890A1), further in view of Shpits et. al. (US Publication 20150100330A1), further in view of Bastide et. al. (US Publication 20190279069A1).  

Regarding Claim 16 Zamer/Li/Shpits do not explicitly teach the following, but Bastide, which is directed for a travel health optimization system, teaches wherein the infectious outbreak information is received from at least one of local hospital, a medical provider, and a national health agency ([0045] “health warnings from one or more health agencies (e.g., the Centers for Disease Control and Prevention (CDC) agency).”

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Zamer/Li/Shpits with these teachings of Bastide, to incorporate outbreak information received from a national health agency, with the motivation of warning individuals of the possibility of a bacterial or viral outbreak (Bastide [0045]). 

Conclusion
The prior art not relied upon is made of record: 
US Patent 11158429B2 to Holmes et. al., which teaches a system for detecting an outbreak of an infectious disease agent and recommended interventions
US Publication 20180150600A1 to Astigarraga et. al., which teaches a system of reducing contagious disease spread by utilizing travel information. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3619